Opinion Dissenting,
Mr. Justice Mitchell :
That Foreman v. Schricon, 8 W. & S. 43, 'was wrongly decided has never been doubtful in the professional mind. The decision overturned the settled previous practice, although that practice had been sustained, even under the act of 1724, by the decision of this court: Morrison v. Wetherill, 8 S. & R. 502. How much more clearly the practice was correct under the act of 1836 than it was under the act of 1724, was demonstrated by the late Chief Justice Sharswood in May v. Sharp, 1 Tr. & Haly, 274, ed. 1867. No answer to his argument has ever been attempted, though this court has on several later occasions followed the ruling in Foreman v. Schricon. But the bar has never accepted or followed the rule in Philadelphia, and the cases of Dennison v. Leech, 9 Pa. 164, and Kohler v. Luckenbaugh, 84 Pa. 258, appear to show that the bar, at least in Allegheny and York counties, have equally maintained their former views and practice. True the courts of these counties, when expressly called upon, have bowed to the authority of this court and followed Foreman v. Schricon; but in Philadelphia, certainly, they have rarely been called upon to do so. The rule of that case has been “ effectively repealed,” not, as the brilliant Chief Justice said of the act of *1691724, “by the indolence of the profession,” but by its imperative convenience.
As it is a mere question of practice, involving no principle of law, and unsettling no legal rights by the change, I am of opinion, notwithstanding the lapse of time and the cases of acquiescence in this court, that Forqman v. Scliricon ought to be overruled and the true reading of the statute reasserted. But whether it be worth while to do this or not, I am altogether opposed to extending the rule to a new case to which it has not heretofore been applied, and to which its application would be especially inconvenient.
There is no necessity to do so. The phraseology of the sections relating to actions commenced by summons and by foreign attachment is not identical. The natural meaning of the words, to be sure, is the same; but the fact that the natural meaning has been distorted in one case does not require that it should also be distorted in the other.
Since the passage of the procedure act of 1887 the rule of Foreman v. Scliricon has been practically superseded in actions commenced by summons, and there is therefore all the less difficulty in establishing a different and correct rule in foreign attachment.
The practice in foreign attachment has not been uniform throughout the state. The experience of the members of this court shows three variations as to the time when a narr must be filed, according to the practice of the courts in their various districts: (1) Before the return day. (2) Before the defendant’s last day for appearing, i. e., before the third term. (8) Any time before taking judgment. In other parts of the state there may be other variations, but these are sufficient to show that foreign attachment has not been generally understood by the profession as coming within the rule of Foreman v. Schricon. There are reasons why it would be specially inconvenient. The writ is often issued hastily to catch goods while within the jurisdiction, and counsel frequently have to act at some distance from the plaintiffs and require time to get full information. Without enlarging upon these reasons I am of opinion that as the question has never been decided in this court, and the practice in the local courts is not uniform, we are not bound to take a second step in a wrong *170direction, but are at liberty to make a new start and decide it rightly according to the natural meaning of the words used in the statute.*
* See act of May 10, 1889, P. L.